_ Case 7:19-cr-00522 Document 84 Filed on 08/02/19 in TXSD . Page 1 of 2

States District Court
oho District of Texas

AUG 0 2°20 UNITED STATES DISTRICT COURT
avid 3 Bradley, Clerk ‘ SOUTHERN DISTRICT OF TEXAS |
a Co McALLEN DIVISION ~-

UNITED STATES OF AMERICA

§
v. : § CRIMINAL NO. 7:19-CR-0522-2
, | | | §
_ JOHN F. CUELLAR - §

UNOPPOSED MOTION FOR IMPOSITION OF A MONEY JUDGMENT
_ COME NOW, the United States of America, by and through Ryan K. Patrick, United States -
Attorney for the Southern District. of Texas, and Roberto Lopez, Jt., Assistant United States
_Attorney, and respectfully submits its Unopposed Motion for the Imposition of a Money Judgment ~
| against Defendant, J obn F. Cuellar (hereinafter "Défendant"). A proposed.order is submitted with
this motion for the Court's consideration. | |
1, On April 9, 2019, a grand jury returned a superseding indictment in the Southern
District of Texas, McAllen Division charging the Defendant with Conspiracy to Commit Honest
Services Wire Fraud in violation of Title 18, United States Code, Section 1349 among other
charges. The United States gave notice in the Superseding Indictrhent to the Defendant that, in the |
| event of conviction, the United States would seek to forfeit all property, real or personal,
; constituting, or derived from, proceeds obtained directly or indirectly as the result of the offense _
charged in the Information. The United Statés also provided notice that it would seek a money.
- judgment equal to the total value of the property subject to forfeiture.
2. The Defendant has pleaded guilty to the offense charged in the Information.
Defendant admits his ‘criminal conduct generated at least $405,000.00 in proceeds, | -
3. Defendant agrees to forfeit $405,000.00 to the United States. Defendant agrees to
the imposition of a personal money judgment. for $405,000.00 against him and in favor of the

United States. The imposition of a money judgment is specifically authorized by Rule.32.2(b)(1)

 
 

Case 7:19-cr-00522 Document 84. Filed on 08/02/19 in TXSD Page 2 of 2

of the Federal Rules of Criminal Procedure. :

4. The Defendant consents to the money judgment becoming final immediately
following t the guilty plea. FED.R.CRIM.P. 32.2(b)(4)(A).

WHEREFORE, the notice of plea agreement, the record, and the applicable law, support
the imposition of a money judgment against the Defendant and i in favor of the United States for
$405,000.00 and the United States moves for an agreed order i imposing a judgment for that amount.’

Respectfully submitted,
RYAN K. PATRICK
UNITED STATES ATTORNEY

By:  /s Roberto Lopez, Jr:
Roberto Lopez, Jr.

Assistant United States Attorney
State Bar No. 24074617
U.S. Attorney’s Office
1701 W. Highway 83, #600:
McAllen, TX 78501
PH: (956) 618-8010

CERTIFICATE OF CONFERENCE

I consulted with Ricardo Montalvo, counsel for Defendant John F. Cuellar, and he
indicated they are UNOPPOSED to this motion.

/s Roberto Lopez, Jr..
Roberto Lopez, Jr.
CERTIFICATE OF SERVICE

A true and correct copy of this pleading was served 0 on counsel of record via. electronic
court filing.

/s Roberto Lopez, Jr.
Roberto Lopez, Jr.
